Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


In Applicant’s Response dated 04/20/2021, Applicant amended Claims 1, 5, 11, 15, 19, and 20, and argued against all objections and/or rejections previously set forth in the Office Action dated 02/09/2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In 

	
	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (hereinafter Wu): U.S. Patent Application Pub. No. 2016/0266752, in view of Ryan et al. (hereinafter Ryan): U.S. Patent Application Pub. No. 2018/0095621.
Claim 1:
Wu expressly discloses:
A non-transitory computer-readable medium comprising instructions that, when executed, cause a processor to perform the steps of: 
responsive to obtaining data related to one or more events occurring during operation of a system, displaying information about a time-based component of the one or more events on a timeline (fig. 1: displaying information about a time-based event on a timeline while a system is receiving event data, such as information 120-160); 
displaying fixed information about a timeless component of the one or more events on the timeline over at least a portion of a line corresponding to a duration of the time-based component (fig. 6A: displaying fixed information for a particular event at a particular fixed time, such as 610 with placeholders).
Wu does not explicitly disclose: 
responsive to user input to modify a timescale of the timeline, adjusting display of the timeline by adjusting the information of the one or more events and maintaining the fixed information of the one or more events.  

Ryan, however, expressly teaches:
responsive to user input to modify a timescale of the timeline, adjusting display of the timeline by adjusting the information of the one or more events and maintaining the fixed information of the one or more events (figs. 5D-E: in response to zoom-in from the timeline of fig. 5D, which represents a period of July 2-15 to Dec. 2015, adjusting information of events representing a period of July 2015 to Sep. 2015, and maintaining fixed information of the events, such as notifications for events 506-516, on the timeline over at least a portion of a line corresponding to a duration of the time-based component, as shown in fig. 5E).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Wu to include: responsive to user input to modify a timescale of the timeline, adjusting display of the timeline by adjusting the information of the one or more events and maintaining the fixed information of the one or more events, for the purpose of providing for a user to select a particular opportunity so as to offer more focused information for user’s interest, as taught in Ryan.
Wu in view of Ryan further teaches:
Claim 2. The non-transitory computer-readable medium of claim 1, wherein the information for each of the one or more events is a start time, one of an end time and a current time, and a duration (Wu- fig. 1; [0073]: dispute timeline 140 including a sart time, an end time, and a duration of event).  
Claim 3. The non-transitory computer-readable medium of claim 1, wherein the fixed information for each of the one or more events includes any of a category, a severity, an 
Claim 4. The non-transitory computer-readable medium of claim 1, wherein the information is displayed for each of the one or more events as a duration line that spans a duration and that always displays at least an end time of each event (Wu – fig. 1; [0073]: displaying information for events including a duration line that is expanded with an end point or time which a dispute was resolved).  
Claim 5. The non-transitory computer-readable medium of claim 1, wherein the fixed information is displayed for each of the one or more events as a placeholder located at an end of the line, the end of the line corresponding to one of an end time for a closed event and a current time for an open event (Wu – fig. 6B; [0073]: displaying fixed information 660 for events with placeholders having an end time which a dispute was resolved and the event closed).  
Claim 6. The non-transitory computer-readable medium of claim 5, wherein the placeholder is a circle or a bubble with a center located at the one of the end time and the current time (Wu- figs. 6A-B and 6D: the placeholder being a circle located at a start time and an end time).  
Claim 7. The non-transitory computer-readable medium of claim 5, wherein the fixed information is visually conveyed via any of: an icon or image located on, within, or over the placeholder for each event, a relative size of the placeholder for each event, color of the placeholder for each event, a physical shape of the placeholder for each event, a single or double shape borderline of the placeholder for each event, an animated flashing placeholder 
Claim 8. The non-transitory computer-readable medium of claim 1, wherein the instructions that, when executed, further cause the processor to perform the steps of: displaying additional information about a specific event responsive to a command to support further investigation of the specific event, wherein the additional information includes at least one of a detail of each subcase of the specific event, a graph of a raw signal for the specific event and its thresholds used for anomaly detection, a graphical multi-dimension diagnosis representation, and a geographical location representation of the specific event (Wu- fig. 6B: displaying detail information 660 for user selected specific event).  
Claim 9. The non-transitory computer-readable medium of claim 1, wherein a horizontal axis of the timeline represents time and a vertical axis has no value, and wherein multiple events that do not overlap in time are stacked at different locations (Wu- fig. 1: timeline 120 including a horizontal axis with time and a vertica axis having no value and multiple events being stacked at different positions).  
Claim 10. The non-transitory computer-readable medium of claim 1, wherein the system is a telecommunications network, wherein the fixed information includes at least a category of each event and any of an impact, a severity based on a duration and impact, a data source indicator, a correlation status, a notification status, and a pending status for each event (Wu – fig. 6A-C: fixed information including a category and a data source; for example, categories of web session, phone call session, transaction session etc. and incoming data from various sources).

The subject matter recited in Claims 11-18 corresponds to the subject matter recited in Claims 1-5 and 8-10, respectively.  Thus Wu in view of Ryan discloses every limitation of Claims 11-18, as indicated in the above rejections for Claims 1-5 and 8-10.
Claims 19-20:
The subject matter recited in Claims 19-20 corresponds to the subject matter recited in Claims 1 and 5, respectively.  Thus Wu in view of Ryan discloses every limitation of Claims 19-20, as indicated in the above rejections for Claims 1 and 5.

Response to Arguments


Applicant’s arguments against the rejections based on 35 U.S.C. § 102 with respect
 to Claims 1-20 have been considered, but they are not persuasive.
Applicant argues that Wu fails to disclose:
displaying fixed information about a timeless component of the one or more events on the timeline over at least a portion of a line corresponding to a duration of the time-based component.
The examiner disagrees.
First of all, Wu, at least, teaches that the transaction icons 610 of fig. 6A including fixed information, such as a category of an event or a notification of an event, are presented on the timeline, such as interaction timeline 150 of fig. 1, over at least a portion of a line corresponding to a duration of the time-based element, as shown in figs. 6A-B.
over at least a portion of a line corresponding to a duration of the time-based element, as shown in fig. 5E.
Accordingly, Wu in view of Ryan discloses:
displaying fixed information about a timeless component of the one or more events on the timeline over at least a portion of a line corresponding to a duration of the time-based component.

Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2177